Citation Nr: 0203627	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  01-09 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 25, 2000 
for the award of a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to July 
1986.  This appeal arises from an April 2001 rating decision 
of the Department of Veterans Affairs (VA), Montgomery, 
Alabama, regional office (RO).  

That rating decision, in pertinent part, granted increased 
evaluations for the veteran's service connected lumbosacral 
and cervical spine disabilities, granted service connection 
for secondary service connected disabilities, and granted the 
veteran's claim for a total disability evaluation based on 
individual unemployability (TDIU).  An effective date of 
August 25, 2000 was assigned for each of the benefits 
granted.  The veteran disagreed with the effective date of 
the TDIU award, but not with the effective dates of the 
schedular ratings.  Thus, the Board will only consider the 
effective date of the TDIU award in this decision.

The veteran and his spouse presented testimony at a 
videoconference hearing held by the undersigned Member of the 
Board in January 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran filed a formal application for schedular 
increase on August 25, 2000, and for TDIU on October 17, 
2000.

3.  The veteran first met the schedular criteria for TDIU on 
August 25, 2000, when his combined schedular evaluation was 
increased from 50 percent to 90 percent disabling.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
August 25, 2000, for the award of a total disability rating 
due to individual unemployability, are not met.  38 U.S.C.A. 
§ 5110 (West Supp. 2001); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.157, 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the October 2001 
statement of the case (SOC) of the statutory requirements 
governing the assignment of the effective date if the TDIU 
award, and what the record showed.  The Board concludes that 
the discussion in the SOC adequately informed the veteran of 
the evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
case, extensive private medical records, VA outpatient 
records, and VA examination reports have been obtained, and 
there is no contention that additional relevant records have 
not been obtained.  In addition, Social Security 
Administration (SSA) records of the veteran have been 
associated with the claims folder.

Additionally, the veteran and his spouse recently presented 
testimony at a videoconference hearing held by the 
undersigned Member of the Board.  Insofar as neither the 
veteran nor his accredited representative have indicated that 
there is any additional information that may be available and 
that is needed for a decision on the earlier effective date 
claim, the Board finds that the Department has satisfied the 
duty to assist in the development of this claim.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor," unless 
specifically provided otherwise.  8 U.S.C.A. § 5110(a) (West 
1991).  Section 5110(b)(2) provides otherwise by stating that 
the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2001), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date otherwise, date of receipt of claim."  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2001); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2001).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2001).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within 1 year after 
that increase in disability.  The application referred to 
must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered, once a claimant 
has submitted a well-grounded claim for an increased 
disability rating.  The Court noted that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim for increase, provided 
also that the claim for increase is received within 1 year 
after the increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than 1 year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred. With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

In this case, the uncontroverted evidence establishes that 
the veteran filed a formal application for schedular increase 
on August 25, 2000, and for TDIU on October 17, 2000.

By rating decision issued in April 2001, RO granted increased 
ratings to 60 percent for the veteran's service connected 
lower back disability; an increased rating to 40 percent for 
the veteran's service connected cervical spine disability; 
service connection on a secondary basis for depression and 
anxiety, with a 10 percent evaluation assigned, urinary 
incontinence, with a 10 percent evaluation assigned, fecal 
incontinence, with a 10 percent evaluation assigned, and 
right foot drop, with a 40 percent evaluation assigned.  The 
combined schedular evaluation of the veteran's service 
connected disabilities was increased from 50 percent to 90 
percent.  The veteran's TDIU claim was also granted.  An 
effective date of August 25, 2000, was assigned for each 
benefit.  

Submitted along with the August 25, 2000, claim for increased 
schedular ratings was evidence from the Social Security 
Administration (SSA) showing that the veteran had been 
determined, by a decision dated in March 1992, to be disabled 
from March 1988.  Subsequently, in October 2000, a June 1997 
VA treatment record was received.  This record included a 
notation that the veteran had not been employed since 1987 
and had been receiving Social Security disability since 1992.  

Historically, the Court has held that the issue of 
entitlement to a total disability rating based on individual 
unemployability is not "inextricably intertwined" with the 
issue of entitlement to an increased schedular evaluation.  
See Parker v. Brown, 7 Vet. App. 116, 118 (1994); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994). In Holland v. Brown, 6 
Vet. App. 443, 446-47, the Court explained that the question 
of a total disability rating based on individual 
unemployability is distinct from the question of a higher 
schedular evaluation.  Yet, in Norris v. West, 12 Vet. App. 
413 (1999), motion for full Court decision denied (July 29, 
1999), the Court held that a rating-increase claim may 
include a total rating claim where the veteran meets the 
§ 4.16(a) schedular requirements and the record on appeal 
includes evidence of unemployability based on a service- 
connected disability or disabilities.

In this case, a formal application for TDIU (VA Form 21-8940) 
was received in October 2000.  The RO made the effective date 
for the award August 25, 2000, when the veteran submitted 
evidence to support his claim for schedular increase, 
including the SSA decision.  Thus, the RO treated the August 
25, 2000, claim for an increased schedular rating and for 
secondary service connection as an informal claim for TDIU 
which was then formalized by the October 2000 filing of the 
Form 21-8940.  During the course of his January 2002 hearing, 
the veteran conceded that he had not filed a previous 
application for TDIU.

The veteran's service connected disabilities prior to August 
25, 2000, were his lower back disability, rated as 40 percent 
disabling, and his cervical spine disability, rated as 20 
percent disabling; the combined evaluation had been 50 
percent since June 1988.  An unappealed March 1992 rating 
decision denied schedular increases for both the service 
connected lower back and cervical spine disabilities.

Thus, it is manifest that the veteran did not meet the 
section 4.16(a) schedular requirements for TDIU prior to 
August 25, 2000.  While there were VA medical records dated 
prior to August 25, 2000 that could conceivably be construed 
as claims for higher ratings, they would not be construed as 
claims for TDIU because the schedular requirements were not 
met.  Therefore, there was no basis upon which to infer, 
consistent with Norris, a claim for TDIU prior to August 25, 
2000.  For example, a June 1997 VA treatment record notes 
that the veteran had been unemployed since 1987 and had back 
surgery in 1982 and 1988.  Though the medical report refers 
to treatment for depression (which was not service-connected 
until the veteran filed a claim for it in August 2000), it 
could have been construed as an informal claim under Norris, 
but only if the veteran had met the schedular requirements 
for TDIU in 1997, which he did not.  

To the extent the social security records suggest that the 
veteran was unemployable due to service-connected disability 
from the 1980's, they do not justify the assignment of an 
earlier effective date, because they do not reflect a 
factually ascertainable increase in the one year period prior 
to his claim for TDIU.  It should also be emphasized that 
there are no medical records reflecting that the veteran 
became unemployable due to service-connected disabilities 
within a one-year period prior to the claim for TDIU.

In sum, the Board finds that the criteria for assignment of 
an effective date earlier than August 25, 2000, for the award 
of a total disability rating due to individual 
unemployability, are not met.  38 U.S.C.A. § 5110 (West Supp. 
2001); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 
(2001).


ORDER

The claim of entitlement to an effective date earlier than 
August 25, 2000 for the award of a total rating based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

